MEMORANDUM **
Charlie Ang Gaerlan and Jean Ong Go-coco, married natives and citizens of the *479Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s denial of petitioners’ applications for cancellation of removal because they did not file a timely petition for review of that decision. See 8 U.S.C. § 1252(b)(1).
The evidence petitioners presented with their motion to reopen concerned the same basic hardship grounds as their applications for cancellation of removal. See Fernandez v. Gonzales, 439 F.3d 592, 602-03 (9th Cir.2006). We therefore lack jurisdiction to review the BIA’s determination that the evidence would not alter its prior discretionary determination that petitioners failed to establish the requisite hardship. Id.
Petitioners’ argument that the BIA denied them due process by failing adequately to explain its reasons and address the entirety of the evidence they submitted is unpersuasive. See id. at 603-04.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.